     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.215 Page 1 of 19



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLUMBIA SPORTSWEAR NORTH                         Case No.: 20-CV-709 JLS (JLB)
      AMERICA, INC., an Oregon corporation,
12
                                       Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                      CORRECTED AND AMENDED
      v.                                                EX PARTE MOTION TO TRANSFER
14
                                                        OR, IN THE ALTERNATIVE,
      SEIRUS INNOVATIVE ACCESSORIES,
15                                                      VACATE DKTS. 299 AND 300
      INC., a Utah corporation; VENTEX CO.,
16    LTD., a foreign company; MICHAEL J.
                                                        (ECF No. 315)
      CAREY, an individual; WENDY M.
17
      CAREY, an individual; ROBERT (BOB)
18    MURPHY, an individual; SCOTT
      DENIKE, an individual; KYUNG-CHAN
19
      GO, an individual; and MAN-SIK
20    (PAUL) PARK, an individual,
21                                  Defendants.
22
23          Presently before the Court is Plaintiff Columbia Sportswear North America, Inc.’s
24    (“Columbia”) Corrected and Amended Ex Parte Motion to Transfer or, in the Alternative,
25    Vacate Dkts. 299 and 300 (“Mot.,” ECF No. 315). Also before the Court are Defendants
26    Seirus Innovative Accessories, Inc. (“Seirus”); Michael J. Carey; Wendy M. Carey; Robert
27    Murphy; and Scott DeNike’s (collectively, the “Seirus Defendants”) Response thereto
28    (“Opp’n,” ECF No. 318) and Columbia’s Reply in support thereof (“Reply,” ECF No. 320).

                                                    1
                                                                               20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.216 Page 2 of 19



1     The Court vacated the hearing on this matter and took it under submission without oral
2     argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 319. Having carefully
3     considered the Parties’ briefs and the law, the Court DENIES Columbia’s Motion.
4                                          BACKGROUND
5     I.    Factual Background
6           Columbia, a corporation organized under Oregon law with its principal place of
7     business in Oregon, is an outdoor apparel company that “has invested heavily in developing
8     innovative new products.” Second Amended Complaint (“SAC,” ECF No. 91) ¶¶ 11, 64.
9     One such product is Columbia’s “Omni-Heat® Reflective, a technology in which the
10    innermost surface of garments is partially covered in reflective foil, which directs heat back
11    to the user” in a breathable manner. Id. ¶ 64. Columbia uses this technology “in many
12    products, including jackets, gloves, mittens, hats, socks, liners, and other apparel and
13    accessories.” Id. ¶ 66. Columbia has obtained patents that cover this technology, including
14    U.S. Patent Nos. 8,424,119 (the “’119 Patent”) and 8,453,270 (the “’270 patent”)
15    (collectively, the “Omni-Heat® Reflective Patents”). Id. ¶ 65.
16          Seirus, a Utah corporation with its principal place of business in Poway, California,
17    sells gloves, mittens, hats, socks, and other winter accessories. Id. ¶¶ 12, 68. Defendant
18    Ventex Co., Ltd. (“Ventex”), is a company formed under the laws of South Korea, with its
19    principal place of business in South Korea. Id. ¶ 13. Ventex manufactures and sells fabrics
20    and other materials for use in the production of clothing and “touted its ability to supply
21    base fabrics with laminated reflective foil” called “MegaHeat RX.” Id. ¶¶ 13, 69. In March
22    2013, Seirus and Ventex entered into a Vendor Agreement, under which Seirus agreed to
23    buy MegaHeat RX from Ventex. Id. ¶ 69. Seirus calls its line of products incorporating
24    Ventex’s MegaHeat RX product “HeatWave.” Id.
25          On December 4, 2013, Columbia filed a lawsuit against Seirus in the Western
26    District of Washington (the “Seirus Washington Action”), alleging that Seirus’s HeatWave
27    line of products infringes one or more design patents owned by Columbia. Id. ¶ 72. On
28    April 2, 2014, Columbia served an amended complaint on Seirus, alleging infringement of

                                                    2
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.217 Page 3 of 19



1     the Omni-Heat® Reflective Patents. Id. ¶ 73. In January 2015, Columbia voluntarily
2     dismissed the Seirus Washington Action and filed an action against Seirus in the District
3     of Oregon alleging infringement of the Omni-Heat® Reflective Patents (the “Seirus
4     Oregon Action”). Id. ¶ 74. Discovery in the Seirus Oregon Action closed in May 2016, a
5     Markman hearing was held in May 2016, and the court issued a final claim construction
6     order in August 2016. Id. ¶¶ 76–77. Subsequently, expert reports were exchanged and
7     expert depositions conducted. Id. ¶ 78. In September 2016, the parties filed cross-motions
8     for summary judgment, with oral argument scheduled for December 2016. Id. ¶ 79.
9     “Seirus had already been found liable for infringement of one of Columbia’s design patents
10    and had stipulated that the patent was not invalid.” Id. ¶ 80. Trial was to commence on
11    April 11, 2017. Id. ¶ 81.
12          Columbia alleges that the Seirus Defendants “sought to delay and put off trial of the
13    remaining infringement allegations against Seirus,” id. ¶ 82, and “regretted [their] failure
14    to file [inter partes review (‘]IPR[’)] petitions concerning the two patents,” id. ¶ 83.
15    However, “the Seirus Defendants knew that Seirus, and any person in privity with it, was
16    time-barred from filing IPR petitions pursuant to 35 U.S.C. § 315(b) and that no IPRs could
17    be filed if Seirus was a real party-in-interest in the outcome of the IPRs.” Id. Accordingly,
18    “in or before October 2016,” the Seirus Defendants, with Ventex, Kyung-Chan Go, and
19    Man-Sik (Paul) Park (collectively, the “Ventex Defendants”), “agreed that Ventex would
20    file IPR petitions against the ’119 and ’270 patents on Seirus’s behalf,” despite knowing
21    “that this was unlawful under 35 U.S.C. § 315(b).” Id. ¶ 84 (emphasis in original).
22          Thereafter, Seirus and Ventex entered into an Exclusive Manufacturing Agreement
23    (“EMA”) “to disguise the fact that Seirus induced and would be paying for the Ventex
24    IPRs.” Id. ¶¶ 85–86. Pursuant to the EMA, Seirus paid Ventex an advance of $250,000
25    on November 3, 2016, “intended to give Ventex funds to pay for the preparation of the
26    Ventex IPR petitions,” and Seirus further “agreed to pay Ventex a fee per-yard of fabric
27    over an extended period of time, called a ‘HeatWave Surcharge’ or a ‘HeatWave Exclusive
28    License Fee,’ to continue to pay for Ventex’s attorneys’ fees and costs incurred in litigating

                                                    3
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.218 Page 4 of 19



1     the Ventex IPRs.” Id. ¶ 87 (citation omitted). Seirus would later recoup the advance
2     through a concealed “discount” on subsequent orders, which would not be reflected in
3     Seirus’s purchase orders. Id. ¶¶ 87–88 (citation omitted). The “HeatWave Surcharge” or
4     “HeatWave Exclusive License Fee” “amounted to nearly a 100% increase on the price of
5     the fabric”—which, at that point, Seirus had been purchasing for more than four years—
6     and was first reflected on purchase orders in January 2017, “within days of Ventex’s filing
7     of the first of the Ventex IPRs.” Id. ¶¶ 90, 92 (citations omitted). “The total of the sums
8     paid by Seirus closely approximates the amount Ventex anticipated paying in legal fees for
9     the two Ventex IPRs.” Id. ¶ 93 (citation omitted); see also id. ¶ 171. Seirus obtained no
10    exclusivity under the EMA, see id. ¶¶ 97–103, and a Supplier Agreement between Seirus
11    and Ventex already contained a non-competition clause, see id. ¶¶ 104–05.
12          In January 2017, Ventex electronically filed a separate IPR petition for each of the
13    Omni-Heat® Reflective Patents.       Id. ¶¶ 132–36.     “Ventex falsely and fraudulently
14    represented and alleged that it was the only real party-in-interest,” id. ¶ 137, but “Ventex
15    filed the Ventex IPRs only at the behest of Seirus and only with funding from Seirus, who
16    desired review of the Omni-Heat® Reflective Patents for the purpose, inter alia, of staying
17    and disrupting the Seirus Oregon Action,” id. ¶ 142. The IPR petitions were served on
18    Columbia’s counsel of record in Oregon via FedEx. Id. ¶ 138.
19          On February 7, 2017, Seirus informed the court in the Seirus Oregon Action of
20    Ventex’s IPR filings, id. ¶ 210, and Seirus moved for a stay the following day, id. On April
21    20, 2017, Columbia filed a complaint in the District of Oregon against Ventex (the “Ventex
22    Oregon Action”), alleging infringement of the Omni-Heat® Reflective Patents. Id. ¶ 217.
23    Ventex moved for several extensions of time to answer the complaint before ultimately
24    moving to stay pending the final decision in the IPRs, all of which motions the court
25    granted. Id. ¶¶ 218–20, 224.
26          On July 26, 2017, the Patent Trial and Appeals Board (“PTAB”) initiated trial on
27    Ventex’s IPRs. Id. ¶ 163. On August 1, 2017, Seirus moved to stay or continue the trial
28    date of the Seirus Oregon Action pending determination of the IPRs. Id. ¶ 211. In late

                                                   4
                                                                                 20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.219 Page 5 of 19



1     2017, Ventex began to fall into arrears on the legal fees it owed to its outside counsel for
2     the IPRs, resulting in several “advances” from Seirus on the “HeatWave Exclusive License
3     Fee.” Id. ¶¶ 175–200. During the pendency of the IPRs, Ventex proposed the settlement
4     of the Seirus Oregon Action as a material term of settlement of the IPRs. Id. ¶¶ 201–02.
5              Meanwhile, in the IPRs, Columbia sought discovery of the relationship between
6     Ventex and Seirus. Id. ¶ 226. These attempts were at first unsuccessful, but on September
7     27, 2018, the PTAB granted Columbia’s motion for additional discovery pertaining to the
8     issue.    Id. ¶¶ 227, 229.    However, Ventex’s subsequent document production was
9     incomplete, missing, among other things, a copy of the EMA. Id. ¶ 230. “It was only after
10    Columbia discovered the IPR Funding Scheme and brought it to the PTAB’s attention that
11    Ventex then produced 2000 additional pages of previously concealed communications
12    between Ventex and Seirus that were directly relevant,” id. ¶ 231 (citation omitted),
13    although, even then, the EMA was not produced, as Ventex had “deleted or destroyed every
14    copy in Ventex’s possession,” id. ¶ 232.
15             Columbia provided the PTAB with the above evidence of Ventex and Seirus’s
16    collusion, and, “on January 24, 2019, the PTAB issued an order Dismissing the Petition,
17    Vacating Institution of Inter Partes Review, and Terminating Inter Partes Reviews of the
18    ’119 and ’270 Patents,” id. ¶ 285, noting that the evidence “‘strongly suggests that Ventex
19    filed the Petition, at least in part, on Seirus’s behalf,’” id. ¶ 288, and thus “Seirus should
20    have been named a real party in interest,” id. ¶ 289.
21    II.      Procedural History
22             Five days later, on January 29, 2019, Columbia filed the instant litigation in the
23    District of Oregon (the “Oregon Action”). See generally ECF No. 1; see also ECF No. 309
24    at 3. The case was assigned to the Honorable Michael H. Simon. See ECF No. 5. Shortly
25    thereafter, the PTAB issued a redacted, public version of its ruling, prompting Columbia
26    to file an amended complaint. See ECF No. 309 at 4; see also ECF No. 26. After Judge
27    Simon granted Columbia’s motion for an interim protective order, see ECF Nos. 84–85, on
28    July 19, 2019, Columbia filed the operative Second Amended Complaint (“SAC”), alleging

                                                    5
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.220 Page 6 of 19



1     claims for: (1) violation of federal RICO, 18 U.S.C. § 1962(c), and conspiracy to violate
2     RICO in violation of 18 U.S.C. § 1962(d); (2) violation of Oregon RICO, ORS 166.720(3),
3     and conspiracy to violate Oregon RICO in violation of OR 166.720(4); (3) fraud in
4     violation of Oregon law; (4) actual fraud in violation of Virginia law; (5) civil conspiracy
5     to commit fraud in violation of Virginia Code § 18.2-499; (6) civil conspiracy to commit
6     fraud under Virginia common law; (7) abuse of process under Virginia law; and (8)
7     exemplary punitive damages. See generally ECF No. 91.
8           The Seirus Defendants filed four pre-answer motions concerning the SAC: (1) a
9     motion to dismiss all the Seirus Defendants for lack of personal jurisdiction pursuant to
10    Federal Rule of Civil Procedure 12(b)(2), see ECF No. 103; (2) a motion to dismiss all the
11    Seirus Defendants for failure to state a claim pursuant to Federal Rule of Civil Procedure
12    12(b)(6), see ECF No. 111; (3) a motion to dismiss the claims against Seirus’s in-house
13    attorney, DeNike, for failure to state a claim pursuant to Federal Rule of Civil Procedure
14    12(b)(6), see ECF No. 101; and (4) a motion to strike pursuant to ORS 31.150, Oregon’s
15    anti-SLAPP law, see ECF No. 110. See ECF No. 309 at 4–5. On December 2, 2019, Judge
16    Simon denied all the Seirus Defendants’ motions. See ECF No. 156.
17          Seirus subsequently filed two appeals. One, a petition for writ of mandamus
18    concerning the disposition of the motion to dismiss for lack of personal jurisdiction, was
19    denied by the Ninth Circuit. See ECF No. 309 at 5 (citing ECF No. 225). The other, an
20    interlocutory appeal from the denial of the anti-SLAPP motion, remains pending. Id. at 5–
21    6, 10–11. Seirus also filed a motion to stay all proceedings pending the appeals and to
22    certify Judge Simon’s order regarding the federal RICO claim for interlocutory appeal. Id.
23    at 6 (citing ECF No. 182).       Judge Simon denied the request for certification for
24    interlocutory appeal and to stay the federal RICO claim, although Judge Simon stayed
25    discovery into the state law claims. Id. (citing ECF No. 218).
26          Meanwhile, the Ventex Defendants all were served. Id. at 7 (citing ECF Nos. 90,
27    159, 178, 184, 192, 284). Default was entered as to Defendants Go and Park. Id. (citing
28    ECF Nos. 170, 204). Ventex appeared in the case on January 6, 2020. Id.

                                                   6
                                                                                 20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.221 Page 7 of 19



1           On February 4, 2020, Ventex sent Judge Simon a letter raising a potential conflict
2     of interest. See id. at 9; see also id. Exs. 1 & 2. On February 5, 2020, Judge Simon recused
3     himself. See ECF No. 239. That same day, the case was reassigned to the Honorable
4     Michael W. Mosman. See ECF No. 241.
5           On February 10, 2020, Ventex moved to dismiss the SAC pursuant to Federal Rules
6     of Civil Procedure 12(b)(2)–(5). See ECF No. 246. However, on March 30, 2020,
7     Ventex’s counsel moved to withdraw. ECF No. 309 at 7 (citing ECF No. 289). On March
8     31, 2020, the motion to withdraw was granted. Id.; see also ECF No. 290. Ventex has
9     failed to obtain new counsel and is currently pro se. See generally Docket.
10          Meanwhile, on February 5, 2020, the Seirus Defendants answered Columbia’s SAC.
11    See ECF No. 243. On February 18, 2020, the Seirus Defendants also filed a motion for
12    reconsideration of Judge Simon’s denial of their motion to dismiss for lack of personal
13    jurisdiction. See ECF No. 254. Amended answers were filed on February 25, 2020, see
14    ECF No. 262, and March 5, 2020, see ECF No. 276.
15          On April 14, 2020, Judge Mosman granted the Seirus Defendants’ motion for
16    reconsideration. See generally ECF No. 299. Judge Mosman found that the allegations of
17    the SAC were not adequate to show that the Seirus Defendants had “minimum contacts”
18    with Oregon sufficient to exercise personal jurisdiction over them, as all of the acts were
19    “required” or “justified by” the litigation of the Seirus Oregon Action. See ECF No. 299
20    at 8–11. Judge Mosman dismissed the claims against the Seirus Defendants and transferred
21    the remainder of the case to this District. See generally ECF No. 300. Columbia has filed
22    a Notice of Appeal concerning this order. See ECF No. 309 at 10.
23          On April 16, 2020, this Court ordered the Parties to file a joint status report on or
24    before April 30, 2020, “[t]o facilitate transfer of this action and apprise this Court of the
25    status of the case and the pending appeal.” See ECF No. 303 at 1. Columbia moved ex
26    parte for an extension of time, see ECF No. 305, which the Court granted, see ECF No.
27    306. On May 12, 2020, Columbia filed a Status Report. See ECF No. 309. Although
28    “[t]he Seirus Defendants indicated an interest in participating in this status report[,]

                                                    7
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.222 Page 8 of 19



1     Columbia explained that doing so would waive their dismissal from the case, because it
2     would constitute a voluntary appearance in this Court.” Id. at 14 n.11. Accordingly, Fish
3     & Richardson, counsel for the Seirus Defendants, submitted a separate letter by e-mail,
4     which was filed on May 15, 2020. See ECF No. 313.
5            In its Status Report, Columbia indicated that it “believes that the most appropriate
6     path forward is to return this case to the Oregon district court.” ECF No. 309 at 13 (citation
7     omitted). On May 13, 2020, the Court issued an order directing Columbia to make its
8     request in a formal noticed motion on or before June 4, 2020. See generally ECF No. 310.
9            Columbia initially filed the instant Motion on May 15, 2020. See ECF No. 311.
10    Columbia filed its amended Motion on May 18, 2020. See ECF No. 315.
11    III.   The Present Motion
12           Columbia seeks to transfer the case back to the District of Oregon “to cure specific
13    procedural defects and ambiguities in the Order and ‘Judgment’ docketed as ECF 299 and
14    300” (the “Transfer Orders”). Mot. at 1 (footnote omitted). Alternatively, Columbia seeks
15    to vacate the portions of the Transfer Orders transferring the case, “thereby returning the
16    case to the Oregon district court.” Id. at 1–2.
17           Columbia contends that the District of Oregon “lacked subject matter jurisdiction
18    over all of the state law causes of action alleged by Columbia,” as jurisdiction “had been
19    divested by the Seirus Defendants’ appeal of the denial of their anti-SLAPP motion.” Id.
20    at 2. Columbia argues that the Seirus Defendants are judicially estopped from arguing
21    otherwise, as, in seeking a stay that was granted, they argued that the appeal of the anti-
22    SLAPP motion “‘divests the [District] Court of jurisdiction over the state law claims.’” Id.
23    at 2–3 (citing ECF No. 182 at 2) (emphasis omitted) (alteration in original); see also id. at
24    4–7. Because the Transfer Orders were “ineffective as to the state law claims for want of
25    subject matter jurisdiction,” “only the federal RICO claim was dismissed as to the Seirus
26    Defendants, and only that claim was—or could be—transferred to this Court.” Id. at 3.
27    Thus, the Transfer Orders “had the apparently unintended effect of splitting this case into
28    two, distinct cases: an action against the Ventex Defendants in this Court, and a portion of

                                                    8
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.223 Page 9 of 19



1     the case against the Seirus Defendants remaining on appeal from the Oregon district court.”
2     Id. at 3–4. Columbia claims the case must be returned to the District of Oregon to cure this
3     alleged defect. Id. at 4.
4           Columbia also asserts that the Transfer Orders were “erroneous” in both dismissing
5     the Seirus Defendants for lack of personal jurisdiction without assessing the “interests of
6     justice” and then transferring the case to a jurisdiction that does have personal jurisdiction
7     over the Seirus Defendants. Id. at 7–8 (citing 28 U.S.C. § 1631; Town of North Bonneville,
8     Wash. v. U.S. Dist. Court, W. Dist. of Wash., 732 F.2d 747, 751 (9th Cir. 1984)). According
9     to Columbia, failing to consider the “interests of justice” was an abuse of discretion, and
10    Judge Mosman could not both dismiss some of the defendants and transfer the case. Id. at
11    8–10. Thus, “[t]he most appropriate path forward is to return this case to the Oregon district
12    court to cure these issues, satisfy Section 1631, and clarify the Oregon court’s intentions.”
13    Id. at 10 (citations omitted).
14          In their Opposition, the Seirus Defendants make five arguments against transferring
15    the case back to the District of Oregon. First, the Seirus Defendants urge that the motion
16    is effectively a defective motion for reconsideration. Opp’n at 2. The Seirus Defendants
17    claim that Columbia’s Motion fails to comply with the procedural requirements for a
18    reconsideration motion and fails to address the legal standard for reconsideration. Id. at 2–
19    4. Second, the Seirus Defendants claim that Columbia failed to raise any of these
20    arguments in Columbia’s opposition to the motion for reconsideration granted in the
21    Oregon Action, and therefore the arguments are waived. Id. at 4.
22          Third, the Seirus Defendants claim that Columbia’s arguments are premised on
23    “legal errors.” Id. As an initial matter, the Transfer Orders did not implicate the issues
24    involved in the pending appeal of the anti-SLAPP motion, so the court “retained
25    jurisdiction to consider other matters unrelated to the anti-SLAPP appeal, such as personal
26    jurisdiction.” Id. at 5. Additionally, “Section 1631 is not properly applied to personal
27    jurisdiction,” id. at 6, see also id. at 6–7; to the extent dismissal was an “abuse of
28    discretion,” “this court does not sit in review of the Oregon Court’s decision; that role is

                                                    9
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.224 Page 10 of 19



1     given to the appellate courts,” id. at 7–8; and, at any rate, “Columbia fails to demonstrate
2     that justice required transferring rather than dismissing the Seirus Defendants,” id. at 8.
3     Furthermore, Judge Mosman was not required to enter partial final judgment under Federal
4     Rule of Civil Procedure 54(b)—which Columbia did not request, at any rate—and transfer
5     back to the District Oregon is not required to seek Rule 54(b) certification, which Columbia
6     can seek in this Court. Id. at 9. Nor does Columbia raise any “‘extraordinary circumstances
7     involving a grave miscarriage of justice’” warranting transfer back to the transferor court.
8     Id. at 9–10. Fourth, Columbia’s request violates the principle of comity, id. at 10; and,
9     fifth and finally, the motion is unnecessary, as “Columbia can add the Seirus Defendants
10    back into this case either by filing a new case and moving to consolidate, or by seeking
11    leave to amend the present case,” id. at 11.
12          On reply, Columbia argues that the Court “can bring the Seirus Defendants back into
13    the case simply by vacating the dismissal order,” which “would effectively convert the
14    Oregon District Court’s ‘dismissal and transfer’ to a transfer of the case, intact.” Reply at
15    2 n.2. However, “[f]airness and respect to Judge Mosman counsel that this case be returned
16    to him so that he consider the[] issues or can clarify his intentions. Comity requires nothing
17    less.” Id. at 3. Columbia argues that its motion is not a motion for reconsideration; but,
18    even to the extent it is, it is not untimely, as the Court issued a deadline for the filing of the
19    present Motion. Id. at 4 (citing ECF No. 310).
20           Columbia asserts it has not waived the arguments it now makes because: (1) they
21    were not relevant to the arguments the Seirus Defendants raised in their reconsideration
22    motion, id. at 4–5; (2) “Section 1631 cannot be waived,” id. at 5 (emphasis in original);
23    and (3) “Judge Mosman’s decision ordered relief that Seirus never requested in its motion,
24    and that Columbia therefore had no reason to address,” id. at 6, including improperly
25    transferring the case after dismissing the Seirus Defendants, id. Columbia argues that
26    Section 1631 does apply to personal jurisdiction. Id. at 6–7. Moreover, the “extraordinary
27    circumstances” legal standard the Seirus Defendants seek to apply “applies only when
28    ///

                                                      10
                                                                                      20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.225 Page 11 of 19



1     transferring cases between circuits,” id. at 7 (emphasis in original); even if that standard
2     were to apply, however, “the circumstances here are extraordinary,” id. at 8.
3                 REQUEST TO RE-TRANSFER TO TRANSFEROR COURT
4     I.    Legal Standard
5           “Once a transferor court has transferred an action to a transferee court, the transferee
6     court should generally abide by the transferor court’s transfer decision and should not
7     retransfer the case.” Goor v. Vignoles, No. C 12-01794 DMR, 2012 WL 5499841, at *2–
8     6 (N.D. Cal. Nov. 13, 2012) (citing Christianson v. Colt Indus. Operating Corp., 486 U.S.
9     800, 816 (1988); Ametek Inc. v. HewlettPackard Co., C–90–20278–DLJ, 1990 WL
10    10072473, at *1 (N.D. Cal. July 10, 1990)). “Accordingly, a transferee court should not
11    re-transfer except under the most impelling and unusual circumstances or if the transfer
12    order is manifestly erroneous.” Dr. Eric Natkin, DO PC v. Am. Osteopathic Ass’n, No.
13    3:16-CV-01494-SB, 2017 WL 9052080, at *3–4 (D. Or. Mar. 29, 2017) (citing Gorzynski
14    v. JetBlue Airways Corp., 10 F. Supp. 3d 408, 412 (W.D.N.Y. 2014); Pac. Coast Marine
15    Windshields v. Malibu Boats, No. 11–1594, 2011 WL 6046308, at *2 (E.D. Cal. Dec. 5,
16    2011)) (internal quotation marks omitted), report and recommendation adopted sub nom.
17    Dr. Erik Natkin, DO PC v. Am. Osteopathic Ass’n, No. 3:16-CV-1494-SB, 2017 WL
18    1838574 (D. Or. May 8, 2017); see also SPH Am., LLC v. High Tech Computer Corp., No.
19    08CV2146 DMS (RBB), 2009 WL 10672276, at *2 (S.D. Cal. Mar. 4, 2009) (“Although
20    courts have the power to revisit their own decisions or those of a sister court, as a rule
21    courts should be loathe to do so in the absence of extraordinary circumstances such as
22    where the initial decision was clearly erroneous and would work a manifest injustice.”)
23    (citation and internal quotation marks omitted); 15 C. Wright, A. Miller & E. Cooper, Fed.
24    Prac. & Proc. § 3846 (4th ed.) [hereinafter “Fed. Prac. & Proc.”] (“Not surprisingly,
25    transferee courts have expressed a strong reluctance to review a transfer order indirectly
26    by means of a motion to retransfer. They have the power to do so if the contention is that
27    the transferor court lacked the power to order the transfer rather than merely that the
28    transferor court abused its discretion in applying the statute. Even then, though, the

                                                   11
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.226 Page 12 of 19



1     doctrine of law of the case and notions of judicial comity ordinarily suggest that the
2     decision of a coordinate court should not be reconsidered.”) (footnotes omitted).
3           The high burden of establishing that re-transfer is appropriate is on the moving party.
4     Dr. Erik Natkin, 2017 WL 9052080, at *4 (“As the moving parties, Plaintiffs bear the
5     burden of demonstrating that the Central District of California was not only ‘wrong’ in
6     transferring the case to the District of Oregon, but that it was ‘clearly wrong.’ Satisfying
7     this burden is no small feat because the Court need only find that the Central District of
8     California’s transfer decision was ‘plausible,’ regardless of whether it ‘agrees’ with the
9     decision.”) (quoting Verint Sys. Inc. v. Envision Telephony Inc., No. 14–1507, 2015 WL
10    753540, at *1 (W.D. Wash. Feb. 23, 2015)).
11    II.   Analysis
12          As an initial matter, the Court will dispose of the Seirus Defendants’ argument that
13    Columbia’s Motion is procedurally improper. The Court agrees with Columbia that its
14    Motion, even if construed as a motion for reconsideration, is not untimely, given the
15    Court’s May 13, 2020 Order providing a date certain by which Columbia was to file this
16    Motion. See ECF No. 310. Furthermore, the Motion does not, as the Seirus Defendants
17    contend, fail to substantively address the standard for reconsideration, see Opp’n at 3–4, as
18    Columbia essentially argues that Judge Mosman “clearly erred” in failing to consider
19    whether the “interests of justice” required transfer rather than dismissal under Section
20    1631. Finally, to the extent Columbia’s Motion fails to comply with Civil Local Rule
21    7.1(i), the Court can exercise its inherent authority to nevertheless consider the Motion on
22    its merits. In re Palomar Crash of Jan. 24, 2006, No. 06-CV-02711-DMS-POR, 2009 WL
23    10671588, at *1 (S.D. Cal. Jan. 21, 2009) (exercising inherent authority to consider motion
24    for reconsideration that indisputably failed to comply with Civil Local Rule 7.1(i)’s
25    procedural requirements). Accordingly, the Court declines to deny Columbia’s Motion
26    based on such technicalities.
27          However, the Court also is not persuaded by Columbia’s argument that the Seirus
28    Defendants are judicially estopped from claiming that the issue of personal jurisdiction is

                                                   12
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.227 Page 13 of 19



1     not stayed pending the appeal. The Court has reviewed the Seirus Defendants’ stay motion,
2     and, while there are several broad statements about the scope of the stay in the briefing, the
3     core of the Seirus Defendants’ case law and arguments is that “the court cannot exercise
4     jurisdiction over issues on appeal.” ECF No. 182 at 8 (emphasis added). If the Seirus
5     Defendants were reversing course on whether the district court retained jurisdiction over
6     the merits of their state law claims pending the appeal of their anti-SLAPP motion, the
7     Court would have no difficulty finding the Seirus Defendants judicially estopped from
8     taking that stance; however, the Court agrees that personal jurisdiction is not one of the
9     issues on appeal, and thus an issue over which the district court retains “jurisdiction”
10    despite the appeal. 1 Accordingly, the Court disagrees with Columbia’s central premise that
11    the Transfer Orders effectively split this litigation into two separate cases. Instead, the
12    Court believes that all the causes of action—including the state law claims stayed on their
13    merits pending the appeal—were transferred pursuant to the Transfer Orders.
14            Accordingly, the Court must ask whether the Transfer Orders, in dismissing the
15    Seirus Defendants and transferring the action, were “manifestly erroneous” or otherwise
16    present “extraordinary circumstances” that work a “manifest injustice.” 2 While the Court
17
18    1
        At any rate, the Court is not convinced that an appeal strips the district court of subject matter jurisdiction
      over the appealed issues, as Columbia argues. See Mot. at 2–4; see, e.g., Rutter Group, Fed. Ninth Cir.
19    Civ. App. Prac. Ch. 3-E § 3:406.1 (“We describe the divestment rule as ‘jurisdictional’ because the court
20    often uses that term. But in reality, it is a nonjurisdictional processing rule that promotes judicial economy.
      The court has explained that, technically, the rule is ‘not one that strips the district court of subject matter
21    jurisdiction.’”) (citing Cal. Dep’t of Toxic Substances Control v. Commercial Realty Projects, Inc., 309
      F.3d 1113, 1121 (9th Cir. 2002); Rodriguez v. Cnty. of Los Angeles, 891 F3d 776, 791 (9th Cir. 2018));
22    see also Fed. Ct. App. Manual § 26:2 (6th ed.) (“Describing the roles of the respective courts during an
      appeal in terms of ‘jurisdiction’ is inaccurate and interferes with a more careful analysis. The question is
23    really one of comity, i.e., based on the type of appeal and the issue presented, would district court action
24    pending appeal serve the interests of justice and judicial efficiency.”).
      2
25      Columbia disputes that this is the correct legal standard to apply to its request to re-transfer this action,
      and suggests this standard only applies to requests to re-transfer cases between circuits rather than within
26    a circuit. See Mot. at 11 n.8; Reply at 7–8. Columbia argues that “Seirus cites no case invoking this
      standard when a case is transferred within a circuit.” Reply at 7 (emphasis in original). However,
27    Columbia, which bears the burden of establishing the propriety of re-transfer, fails to point the Court to a
28    different standard that purportedly applies intra-circuit, nor has this Court found such an alternate
      standard. Rather, it appears that courts have applied this standard to intra-circuit transfers. See, e.g.,

                                                             13
                                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.228 Page 14 of 19



1     is sympathetic to Columbia’s frustrations and the inefficiencies of the Transfer Orders’
2     disposition of the issues and may have decided these issues differently on a clean slate, the
3     Court is of the mind that Columbia has failed to carry its burden and satisfy such a stringent
4     standard.
5            For instance, were it clear that Section 1631 applies to personal jurisdiction, the
6     failure to evaluate the “interests of justice” may have been erroneous. However, given that
7     courts appear split on this issue, the Court cannot find that Judge Mosman committed clear
8     error in not evaluating the “interests of justice” as required by Section 1631. See, e.g., 15
9     Fed. Prac. & Proc. § 3842 (4th ed.) (“Although the courts are rather evenly divided on the
10    subject, the better view is that Section 1631 is limited to subject matter jurisdiction defects
11    and does not address problems with personal jurisdiction or venue. The textual argument
12    for extending Section 1631 to situations in which a court lacks personal jurisdiction is
13    certainly strong. Black’s Law Dictionary defines ‘want of jurisdiction’ to include a lack
14    of either subject matter or personal jurisdiction. But in construing the statute, this wording
15    is best seen as a case of clumsy drafting. The statute’s legislative history, as embodied in
16    the Senate Report accompanying it, is quite clear that Section 1631 was intended to apply
17    only to situations in which a court lacked subject matter jurisdiction.”) (footnote omitted).
18           Likewise, had Columbia pointed to any authority for the proposition that it is
19    manifestly erroneous or unjust to dismiss some defendants and then transfer the case, rather
20    than dismissing all the defendants or transferring the entire action, the Court perhaps would
21    have found it appropriate to revisit the Transfer Orders. However, Columbia does not point
22    to, and the Court could not find, any case law holding as much. While the Court admits
23    that this resolution of the Seirus Defendants’ reconsideration motion was not the most
24    ///
25
26
      Bradford v. Hernandez, Case No. CV 18-9778-SVW-KK, 2019 WL 4383949 (C.D. Cal. Jan. 16, 2019).
27    Accordingly, the Court believes that the “extraordinary circumstances” standard is applicable here, where
28    the Court is being asked to revisit the decision of a fellow district court judge, regardless of the circuit in
      which that judge sits.

                                                            14
                                                                                                 20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.229 Page 15 of 19



1     efficient, the Court does not find that it is manifestly erroneous or rises to the level of an
2     extraordinary circumstance working a manifest injustice.
3           Nor does Columbia seem to assert any of the grounds that typically have been found
4     otherwise to constitute “manifest injustice.” For instance, Columbia does not assert—nor
5     does it appear to the Court—that any claims would be time-barred should Columbia have
6     to re-file suit against the Seirus Defendants. See, e.g., Davis v. Unitel Voice, LLC, No.
7     218CV673JCMBNW, 2020 WL 1044006, at *5 (D. Nev. Mar. 4, 2020) (vacating order
8     dismissing defendants for want of personal jurisdiction and granting motion for
9     reconsideration where statute of limitations had run as to those defendants).
10           But, even if the Transfer Orders had been clearly wrong or manifestly unjust, the
11    Court is not convinced that it has the power to transfer this case back to a district that
12    concluded it lacks personal jurisdiction over the Seirus Defendants. All of the potentially
13    applicable transfer provisions permit a court to transfer the action to another court where
14    the action could or might have been brought. See 28 U.S.C. § 1631 (providing “the court
15    shall, if it is in the interest of justice, transfer such action or appeal to any other such court
16    . . . in which the action or appeal could have been brought at the time it was filed or
17    noticed”); id. § 1404(a) (providing, “[f]or the convenience of parties and witnesses, in the
18    interest of justice, a district court may transfer any civil action to any other district or
19    division where it might have been brought or to any district or division to which all parties
20    have consented”); id. § 1406(a) (providing “[t]he district court of a district in which is filed
21    a case laying venue in the wrong division or district shall dismiss, or if it be in the interest
22    of justice, transfer such case to any district or division in which it could have been
23    brought.”).
24           Columbia does not argue that Judge Mosman’s determination that the District of
25    Oregon lacks personal jurisdiction over the Seirus Defendants is “manifestly erroneous,”
26    and this Court, having carefully reviewed the Transfer Orders, finds them well reasoned
27    and the conclusion that the District of Oregon lacked personal jurisdiction over the Seirus
28    Defendants sound. Accordingly, the Court is not convinced that re-transfer would be

                                                      15
                                                                                      20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.230 Page 16 of 19



1     appropriate to a court where this action may have been brought initially, but seemingly
2     erroneously, due to a lack of personal jurisdiction. Goor, 2012 WL 5499841, at *6
3     (denying motion to re-transfer) (“Because the court finds that the facts in evidence before
4     it do not provide a sufficient basis for finding that the New Jersey district court may
5     exercise personal jurisdiction over Vignoles, and because Vignoles has not consented to
6     jurisdiction in that court, this court finds that Goor has not demonstrated that the District
7     of New Jersey is one in which this action ‘might have been brought.’”) (quoting 28 U.S.C.
8     § 1404(a)); see also Dr. Eric Natkin, 2017 WL 9052080, at *4 (denying re-transfer motion
9     and noting “that ‘§ 1404(a) does not allow a court to transfer a suit to a district which lacks
10    personal jurisdiction over the defendants’”) (quoting Chrysler Credit Corp. v. Country
11    Chrysler, Inc., 928 F.2d 1509, 1515 (10th Cir. 1991)).
12          Accordingly, to the extent Columbia’s Motion seeks a re-transfer of this action to
13    the District of Oregon, the Court DENIES the Motion.
14                                     REQUEST TO VACATE
15    I.    Legal Standard
16          Federal Rule of Civil Procedure 54(b) provides:
17                 [A]ny order or other decision, however designated, that
                   adjudicates fewer than all the claims or the rights and liabilities
18
                   of fewer than all the parties does not end the action as to any of
19                 the claims or parties and may be revised at any time before the
                   entry of a judgment adjudicating all the claims and all the parties’
20
                   rights and liabilities.
21
22    “The Ninth Circuit has not squarely addressed what constraints, if any, apply to a district
23    court considering whether to vacate its own orders.” Chartis Specialty Ins. Co. v. Queen
24    Anne HS, LLC, No. C11-335RAJ, 2012 WL 3780345, at *2 (W.D. Wash. Aug. 31, 2012)
25    (emphasis in original) (citing Am. Games, Inc. v. Trade Prods., Inc., 142 F.3d 1164, 1169
26    (9th Cir. 1998); Zimores v. Veterans Admin., 778 F.2d 264, 267 (5th Cir. 1985); Persistence
27    Software, Inc. v. Object People, Inc., 200 F.R.D. 626, 627 (N.D. Cal. 2001)). However,
28    other district courts within the Ninth Circuit have noted that “[s]uch motions are generally

                                                    16
                                                                                    20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.231 Page 17 of 19



1     disfavored” and have suggested that considerations similar to those applied on a motion to
2     reconsider should apply. RB Rubber Prod., Inc. v. ECORE Int’l, Inc., No. 3:11-CV-319-
3     AC, 2013 WL 3432081, at *2 (D. Or. July 8, 2013) (citations omitted).
4           Further, “[a] district court also ‘possesses the inherent procedural power to
5     reconsider, rescind, or modify an interlocutory order for cause seen by it to be sufficient.’”
6     Lions Gate Entm’t, Inc. v. TD Ameritrade Servs. Co., Inc., No. 2:15-05024 DDP-E, 2017
7     WL 4621541, at *1 n.3 (C.D. Cal. Oct. 16, 2017) (quoting City of L.A., Harbor Div. v.
8     Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001)); see also De La O v. Arnold-
9     Williams, No. CV-04-0192-EFS, 2008 WL 3852682, at *2 (E.D. Wash. Aug. 13, 2008)
10    (“A court has complete power over interlocutory orders made therein and has authority to
11    revise them when it is ‘consonant with equity’ to do so.”) (citing Simmons v. Brier Bros.
12    Co., 258 U.S. 82 (1922); U.S. Gypsum Co. v. Pac. Award Metals, Inc., 2006 WL 1825705
13    (N.D. Cal. 2006)); Midmountain Contractors, Inc. v. Am. Safety Indem. Co., No. C10-
14    1239JLR, 2013 WL 5492952, at *4 (W.D. Wash. Oct. 1, 2013) (same); Pi-Net Int’l, Inc. v.
15    Hertz Corp., No. CV1210012PSGJEMX, 2013 WL 12130574, at *2 (C.D. Cal. Aug. 5,
16    2013) (“‘Courts have inherent power to modify their interlocutory orders before entering a
17    final judgment. In addition, the Federal Rules of Civil Procedure explicitly grant courts
18    the authority to modify their interlocutory orders.’”) (quoting Balla v. Idaho State Bd. of
19    Corrections, 869 F.2d 461, 465 (9th Cir. 1989)). This “power to rescind, reconsider, or
20    modify an interlocutory order is derived from the common law, not from the Federal Rules
21    of Civil Procedure,” and therefore “is not abridged by the Federal Rules of Civil
22    Procedure.” Santa Monica Baykeeper, 254 F.3d at 886–87.
23          “[T]hat power is not lost when the case is assigned mid-stream to a second judge.”
24    Dreith v. Nu Image, Inc., 648 F.3d 779, 787 (9th Cir. 2011). Nonetheless, the Ninth Circuit
25    has cautioned that, while “[t]here is no strict prohibition against one district judge
26    reconsidering and overturning the interlocutory order or ruling of a prior district judge in
27    the same case before final judgment, . . . ‘one judge should not overrule another except for
28    the most cogent reasons.’” E.E.O.C. v. Serrano’s Mexican Restaurants, LLC, 306 F. App’x

                                                    17
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.232 Page 18 of 19



1     406, 407 (9th Cir. 2009) (citing United States v. Desert Gold Min. Co., 433 F.2d 713, 715
2     (9th Cir. 1970); Abada v. Charles Schwab & Co., Inc., 300 F.3d 1112, 1117–18 (9th Cir.
3     2002); Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 530 (9th Cir. 2000)).
4     “Cogent reasons include,” for example, “a determination that a prior order was clearly
5     erroneous and would result in a ‘useless trial.’” Id. (citing Castner v. First Nat’l Bank of
6     Anchorage, 278 F.2d 376, 380 (9th Cir. 1960); Delta Sav. Bank v. United States, 265 F.3d
7     1017, 1027 (9th Cir. 2001)).
8     II.   Analysis
9           As an alternative to re-transfer, Columbia argues that the Court should vacate the
10    portions of the Transfer Orders transferring the Oregon Action to this District (which would
11    effectively transfer the case back to the District of Oregon), see Mot. at 1–2, or that the
12    Court should vacate the portion of the Transfer Orders dismissing the Seirus Defendants
13    (which “would effectively convert the Oregon District Court’s ‘dismissal and transfer’ to
14    a transfer of the case, intact”), see Reply at 2 n.2.
15          For the reasons provided supra at 12–16, this Court concludes that a transfer of this
16    action back to the District of Oregon may not be permissible and, at any rate, is not
17    warranted by the facts and law. Accordingly, the Court DENIES the request to vacate the
18    portions of the Transfer Orders transferring this action.
19          As to the request to vacate the portions of the Transfer Orders dismissing the Seirus
20    Defendants from this action, again, the Court is sympathetic to the inefficiencies associated
21    with asserting anew Columbia’s claims against the Seirus Defendants in this District.
22    Nonetheless, the Court does not believe that these considerations present “cogent reasons”
23    that would overcome the important considerations of comity and law of the case. See
24    Serrano’s Mexican Restaurants, LLC, 306 F. App’x at 407. Accordingly, “in the interests
25    of comity and finality,” S. Cal. Stroke Rehab. Assocs., Inc. v. Nautilus, Inc., No. 09-CV-
26    744 JLS (AJB), 2009 WL 10672187, at *2 (S.D. Cal. May 28, 2009), the Court also
27    DENIES the request to vacate the portions of the Transfer Orders dismissing the Seirus
28    Defendants.

                                                     18
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 326 Filed 01/22/21 PageID.233 Page 19 of 19



1                                       CONCLUSION
2           In light of the foregoing, the Court DENIES Columbia’s Motion (ECF No. 315).
3           IT IS SO ORDERED.
4     Dated: January 22, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               19
                                                                           20-CV-709 JLS (JLB)
